Exhibit 10.4

RESTRICTED STOCK AGREEMENT

PARK HOTELS & RESORTS INC.

2017 OMNIBUS INCENTIVE PLAN

This Restricted Stock Agreement (this “Agreement”), effective as
of                     (the “Grant Date”), is between Park Hotels & Resorts
Inc., a Delaware corporation (the “Company”), and Thomas J. Baltimore, Jr. (the
“Participant”).

1. Grant of Restricted Stock. Effective as of the Grant Date, the Company hereby
issues and grants                     shares of Restricted Stock (the “Shares”)
to the Participant, subject to and in accordance with the terms, conditions and
restrictions set forth in the Park Hotels & Resorts Inc. 2017 Omnibus Incentive
Plan (as it may be amended, the “Plan”), the Park Hotels & Resorts Inc.
Executive Long-Term Incentive Program (the “LTIP”), this Agreement and the
Executive Employment Agreement between the Participant and the Company, dated
April 26, 2016 (the “Employment Agreement”). Capitalized terms not otherwise
defined herein shall have the same meanings as in the Plan.

2. Vesting. The Shares shall become vested, and the restrictions on the Shares
shall lapse, in accordance with the vesting schedule appendix set forth below
the Participant’s signature to this Agreement (the last vesting date thereon
being referred to as the “Final Vesting Date”), subject to the Participant’s
continued employment through the applicable vesting date.

If the number of Shares is not divisible by three, then no fractional Shares
shall vest and the installments shall be as equal as possible with the smaller
installments vesting first, as set forth in the vesting schedule appendix below.

3. Termination of Employment. In the event that the Participant’s employment
with the Company Group terminates for any reason, any Shares that are not vested
as of the effective date of termination shall vest or not vest, as applicable,
based on and in accordance with Section 7 of the Employment Agreement.

4. Dividends; Rights as a Stockholder. The Participant shall be the record owner
of the Shares until or unless such Shares are forfeited pursuant to the terms of
this Agreement or the Plan, and as a record owner shall be entitled to all
rights of a common stockholder of the Company, including, without limitation,
voting rights with respect to the Shares and the right to receive all dividends
or other distributions paid with respect to the Common Stock.

5. Restrictions on Transfer. Prior to the vesting of any Shares, the Participant
may not assign, alienate, pledge, attach, sell or otherwise transfer or encumber
a Share or the Participant’s right under the Shares, except other than by will
or by the laws of descent and distribution and any such purported assignment,
alienation, pledge, attachment, sale, transfer or encumbrance shall be void and
unenforceable against the Company or any Affiliates; provided that the
designation of a beneficiary (if permitted by the Committee) shall not
constitute an assignment, alienation, pledge, attachment, sale, transfer or
encumbrance.

6. No Right to Continued Employment. Neither the Plan, the LTIP, this Agreement
nor the Participant’s receipt of the Shares hereunder shall impose any
obligation on the Company or any Affiliates to continue the employment or
engagement of the Participant. Further, the Company or any Affiliates (as
applicable) may at any time terminate the employment or engagement of the
Participant, free from any liability or claim under the Plan, the LTIP or this
Agreement, except as otherwise expressly provided herein (but in all cases
subject to the terms and conditions of the Employment Agreement).



--------------------------------------------------------------------------------

7. Tax Withholding. The Participant agrees that upon the vesting of, and lapsing
of restrictions on, any Shares, or at any such time as required under applicable
law, a number of Shares having a fair market value equal to the minimum
applicable amount necessary to satisfy the statutorily required withholding
liability in respect of the Shares, if any (“Withholding Taxes”), shall be
automatically delivered to the Company in satisfaction of such Withholding
Taxes, except to the extent that the Participant shall have elected to pay such
Withholding Taxes to the Company in cash (by check or wire transfer). The number
of Shares to be used for payment shall be calculated using the closing price per
share of Common Stock on the New York Stock Exchange (or other principal
exchange on which the Common Stock then trades) on the trading day immediately
prior to the date of delivery of the Shares to the Company, and shall be rounded
up to the nearest whole Share.

8. Section 83(b) Election. The Participant may make an election under Code
Section 83(b) (a “Section 83(b) Election”) with respect to the Shares. Any such
election must be made within thirty (30) days after the Grant Date. If the
Participant elects to make a Section 83(b) Election, the Participant shall
provide the Company with a copy of an executed version and satisfactory evidence
of the filing of the executed Section 83(b) Election with the US Internal
Revenue Service within ten (10) days of such filing. The Participant agrees to
assume full responsibility for ensuring that the Section 83(b) Election is
actually and timely filed with the US Internal Revenue Service and for all tax
consequences resulting from the Section 83(b) Election.

9. Award Subject to Plan and LTIP. By entering into this Agreement, the
Participant agrees and acknowledges that the Participant has received and read a
copy of the Plan and the LTIP. The Shares granted hereunder are subject to the
Plan and the LTIP. The terms and provisions of the Plan and the LTIP, as they
may be amended from time to time, are hereby incorporated herein by reference.

10. Severability. Should any provision of this Agreement be held by a court of
competent jurisdiction to be unenforceable or invalid for any reason, the
remaining provisions of this Agreement shall not be affected by such holding and
shall continue in full force in accordance with their terms.

11. Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Delaware applicable to
contracts made and performed wholly within the State of Delaware, without giving
effect to the conflict of laws provisions thereof.

12. Successors in Interest. Any successor to the Company shall have the benefits
of the Company under, and be entitled to enforce, this Agreement. Likewise, the
Participant’s legal representative shall have the benefits of the Participant
under, and be entitled to enforce, this Agreement. All obligations imposed upon
the Participant and all rights granted to the Company under this Agreement shall
be final, binding and conclusive upon the Participant’s heirs, executors,
administrators and successors.

13. Electronic Delivery and Acceptance. The Company may, in its sole discretion,
decide to deliver any documents related to current or future participation in
the Plan by electronic means. The Participant hereby consents to receive such
documents by electronic delivery and agrees to participate in the Plan through
an on-line or electronic system established and maintained by the Company or a
third party designated by the Company.

14. Acceptance and Agreement by the Participant. By accepting the Shares
(including through electronic means), the Participant agrees to be bound by the
terms, conditions, and restrictions set forth in the Plan, the LTIP, this
Agreement, and the Company’s policies, as in effect from time to time, relating
to the Plan.

15. Waiver. The Participant acknowledges that a waiver by the Company of breach
of any provision of this Agreement shall not operate or be construed as a waiver
of any other provision of this Agreement, or of any subsequent breach by the
Participant or any other participant in the Plan.

 

2



--------------------------------------------------------------------------------

16. Counterparts. This Agreement may be executed in separate counterparts, each
of which is deemed to be an original and all of which taken together constitute
one in the same agreement.

 

PARK HOTELS & RESORTS INC. By:       Name:   Title:

Acknowledged and Agreed

as of the date first written above:

 

Participant Signature Name : Thomas J. Baltimore, Jr.

 

3